DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s addition of claims 8 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2013-141779 A, See IDS filed 10/04/2019, machine translation provided for citation) in view of Henrikson et al. (PN 3581343).
With regards to claim 1, Abe teaches a mandrel assembly comprising a housing (inner die 130) with a housing wire tubular channel (135) extending along the length and centerline of the housing (Fig. 1, 2) and fluid channels (136) encircling the wire tubular channel (Fig. 1, 2, 4) in which the housing terminates in a cone-shaped tip having a wide end integral with the housing and a narrow end at the exit (Fig. 1, 2) in which the tip comprises a tip wire tubular channel extending along the length and centerline of the axis (Fig. 3) fluid channels (136) in connection with the fluid channels of the main body of the housing and one or more nozzles (160) in fluid communication with the fluid channels of the tip and extending beyond the narrow end of the tip (Fig. 3, ¶ 0052).  Abe teaches that the housing wire tubular channel and tip wire tubular channel are in open communication such that a wire can pass from one to the other without interruption to produce a coated wire as seen in Fig. 5.  Abe does not explicitly teach that the fluid passages of the housing comprise an annular channel terminating in a fluid ring or that the cone shaped tip is attached to the housing such that a tip fluid channel is in fluid communication with the ring.
In a similar field of endeavor, Henrikson teaches a tubing die extrusion coating device (Fig. 1) in which a core material is fed through a mandrel that comprises gas supply passages while a coating material is extruded around the outer surface of the mandrel (Fig. 1, 2).  Henrikson teaches an alternative to the unitary mandrel of Abe in a two component mandrel with a first housing body comprising an annular fluid channel encircling the central core feeding channel (Fig. 5 is a cross-sectional view of the housing body) and a cone shaped tip (36) (similar to the cone shaped tip of Abe) attached to the housing body with the desired fluid channels (51) in fluid communication with the fluid ring at the end of the housing body (Fig. 4 is a cross-sectional view of the tip with distinct fluid channels).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the two part extrusion coating mandrel design of Henrikson in the alternative to the unitary mandrel design of Abe as both relate to core wire extrusion coating mandrels with a plurality of fluid channels that run from the rear of the mandrel to the tip of a conical die presenting a reasonable expectation of success, doing so yields predictable results in making the end of the mandrel removable (col 4 ln 61-79 of Henrikson), and making parts separable or replaceable presents a case of prima facie obviousness in the absence of new or unexpected results.
With regards to claims 2 and 3, Abe teaches a die assembly (Fig. 1) which in view of Henrikson as applied to claim 1 comprises the mandrel of claim 1 to form a polymeric product with a microcapillary structure (Fig. 5).
With regards to claim 5, Abe teaches using two nozzles (160) which are taught to extend beyond a tip of the central passage (Fig. 3, ¶ 0052).
With regards to claims 6 and 7, Abe teaches that the fluid channels are connected to an air source at a pressure as it is blown (¶ 0136).
With regards to claim 8, Henrikson teaches as seen in the cross-section of Fig. 5 that the annular channel at its terminus is a ring shape which will be attached to the nose tip for fluid communication.
With regards to claim 9, Henrikson teaches that the annular channel (60) is disposed on the outside (a single side) of the wire channel (Fig. 5).

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the combination of Henrikson with Abe would destroy the operation of Abe, applicant’s argument is not persuasive.  Applicant argues that as Henrikson operates the device with a vacuum pressure at the die exit and Abe uses positive pressure at the die exit, any proposed modification of Abe in light of Henrikson would destroy the operation of Abe.  The case of prima facie obviousness set forth in the Non-Final rejection proposes that it would have been obvious to utilize a two part mandrel and die tip as seen in Henrikson in substitution for a unitary mandrel and die tip as seen in Abe.  The case of prima facie obviousness does not suggest that one should modify the positive pressure of Abe for the vacuum pressure used in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742